DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Application 17/542198, “METAL-AIR CELL WITH PERFORMANCE ENHANCING ADDITIVE”, is a continuation of 16/455185 (now USP 11,196,057), which is a divisional of 14/862376 (now USP 10,374,236), which is a divisional of 13/105794 (now USP 9,184,478) which was US filed on 5/11/11 and claims priority from a provisional application filed on 5/12/10 and claims priority from a foreign application filed on 5/10/10.  
This Office Action on the merits is in response to claims as filed on 12/3/21. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-14 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Ó’Laoire (“Investigations of oxygen reduction reactions in non-aqueous electrolytes and the lithium-air battery”, by Cormac Míchéal Ó’Laoire, Northeastern University – Department of Chemistry and Chemical Biology, Chemistry Dissertation  Paper 17 [January 1, 2010]), Nakagawa (US 2009/0239146), and Matsumoto (US 2008/0008930).
Regarding claim 1, 3-5 and 10, Olaoire teaches a metal-air battery (“Li-air batteries”, p70) comprising a metal electrode (“Li metal anode”, p70) and an air electrode (“air cathode”, p70) comprising a catalyst (p166), wherein the ionically conductive medium of the battery may be an ionic liquid (p104) so as to provide a metal-air ionic liquid battery.
Olaoire further teaches a method comprising providing an ionically conductive medium comprising negative ions and positive ions (p70 and p104 where the “ionic liquid” would include negative and positive ions); exposing the ionically conductive medium to oxygen and electrochemically reducing the oxygen using the catalyst in the metal-air ionic liquid battery (pages 164-166 suggest the required exposing to and reducing of oxygen steps as part of normal metal-air battery operation).

Olaoire teaches the ionically conductive medium including an ionic liquid (p104), but does not appear to teach wherein the ionic liquid is formed by mixing a protic ionic liquid with an aprotic ionic liquid to create the ionically conductive medium including negative ions and positive ions wherein at least one of the positive ions is a proton.
For clarity, it is noted that such a mixture of protic ionic liquid and aprotic ionic liquid is provided by a mixture of pyridinium - bis(trifluoromethylsulfonyl)imide as protic ionic liquid and imidazolium - bis(trifluoromethylsulfonyl)imide as an aprotic ionic liquid (as evidence consider applicant’s published paragraph [0040-0041]).  Such a mixture would include pyridinium and imidazolium cations and bis(trifluoromethylsulfonyl)imide anion.
In the lithium battery art, Nakagawa teaches a lithium battery having an ionic liquid as the electrolyte, the ion liquid being preferably comprised of “a combination in which the cation is pyridinium cation, imidazolium cation, and quaternary ammonium cation, and the anion is fluorine-containing imide-based anion, from the viewpoints of obtaining low viscosity, electrochemical stability, and hydrophobicity” (paragraph [0041]).
As to the “fluorine containing imide type anion”, in the battery art Matsumoto teaches bis(trifluoromethylsulfonyl)imide as a known embodiment of a fluorine containing imide type ion which is preferable due to its high electrochemaial and thermal stability (paragraph [0002]).  Matsumoto further teaches that ionic liquids, such as room temperature ionic liquids (paragraph [0082]), in general have advantages over other electrolyte types in terms of flame-retardancy, non-volatility and thermal stability (paragraph [0002]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize an ionic liquid as the electrolyte due to the advantages of ionic liquids disclosed by Matsumoto in paragraph [0002].  Further, it would have been obvious to form the ionic liquid by combining a fluorine containing imide as the anion and a mixture of pyridinium, imadazolium and quaternary ammonium as the cation, since this embodiment is taught as preferable for an ionic liquid by Nakagawa.  Specifically, the ‘fluorine containing imide’ may be bis(trifluoromethylsulfonyl)imide which is taught by Matsumoto paragraph [0002] to have particular advantages.
Accordingly, it is obvious in view of the combination of Olaoire, Nakagawa and Matsumototo provide the ionically conductive medium by mixing a protic ionic liquid [pyridinium - bis(trifluoromethylsulfonyl) imide] with an aprotic ionic liquid [imidazolium - bis(trifluoromethylsulfonyl)imide].  
As to the claim 1 requirement that a positive ion of the ionic liquid is a [free?] proton and the claim 5 requirement that at least one cation has a strongly bound proton, these features appear to be the understood nature of protic and aprotic ionic liquids, respectfully.


Regarding claim 2, 7 and 18-20, the cited art remains as applied to claim 1.  The cited art is silent as to the features of these dependent claims, which are drawn to characterization of behaviors and performance achieved via use of the claimed method.  
However, as described in MPEP 2111.04, it has been held that a “[wherein] clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”.  In this case the claimed improvements and behaviors are a consequence of the structure and process steps set forth in the body of claim 1.  
Therefore, either i) the same improvement would be expected for the prior art embodiment described in the rejection of claim 1 which teaches the same structure and process steps, or ii) these dependent claims fails to claim essential features which give rise to the claimed improvement.  In either case, the claim as worded does not distinguish the claimed invention from that of the cited art by setting forth new or different structure and process steps which are not taught by the prior art.  Accordingly, claim 2, 7 and 18-20 are found to be obvious over the cited art for the reasons previously set forth.

Regarding claim 6, the cited art remains as applied to claim 1.  Applicant’s Table 1 suggests the pKa value of pyridinium to be 5.21, which is lower than 16.

Regarding claims 8 and 9, the cited art remains as applied to claim 1.  As described above, Matsumoto paragrpah [0082] teaches the use of room temperature ionic liquid as the ionic liquid.   It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Ó’Laoire by substituting a room temperature ionic liquid for the solvent for the benefit of improving flame retardancy, non-volatility and thermal stability of a device as taught by Matsumoto.

Regarding claim 11, the cited art remains as applied to claim 1.  Ó’Laoire further teaches flowing the solvent [i.e. the low temperature ionic liquid in the combined embodiment] in a gap between a metal electrode and an air electrode (page 142).

Regarding claim 12-14, the cited art remains as applied to claim 1.  The formation and storage of metal-oxide by-products is a conventional if not inevitable part of the operation of a lithium battery.  For example, the lithium reacts to form a lithium oxide as described at page 144 of Ó’Laoire for example.  Transport of lithium cation or oxygen anion through a separator facilitate this reaction at the electrodes.  The half reactions of the full reaction at page 144 includes transfer of 2 electrons to create an O2- anion.

Regarding claim 17, the cited art remains as applied to claim 1.  The cited art does not expressly teach the ratio of the protic ionic liquid to the aprotic ionic liquid being at least 1:1.  However, it has been held that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.04 IIA).  In this case, there is no evidence of record that the claimed ratio range provides any criticality or otherwise patentably distinguishes the claimed invention over the disclosure of the cited art, which teaches the combination of a priotic and apriotic ionic liquid as an electrolyte.


Claim 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Ó’Laoire (“Investigations of oxygen reduction reactions in non-aqueous electrolytes and the lithium-air battery”, by Cormac Míchéal Ó’Laoire, Northeastern University – Department of Chemistry and Chemical Biology, Chemistry Dissertation  Paper 17 [January 1, 2010]), Nakagawa (US 2009/0239146), Matsumoto (US 2008/0008930) and Rollins (“Kinetics and Thermodynamics of Hydrogen Oxidation and Oxygen Reduction in Hydrophobic Room-Temperature Ionic Liquids”; Rollins et al., J. Electrochemical Society (2009) 156(8):B943-B954).
Regarding claim 15 and 16, the cited art remains as applied to claim 1.  Olaoire does not appear to teach the ionically conductive medium [ionic liquid] further comprising water.
In the analogous art of ionic conductors, Rollins teaches the effects of water content can increase oxygen reduction kinetics ionic liquids, teaching water as an oxygen reduction enhancing compound (abstract, B943).
It would have been obvious to one of ordinary skill in the art at the time of invention to add water to the ionic liquid in the electrochemical cell of the combined embodiment as taught by Rollins in order to improve the oxygen reduction reaction kinetics thereof.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,196,057 (hereinafter Friesen). 
Regarding claims 1-20, although the claims at issue are not identical, they are not patentably distinct from each other because Friesen claims the same invention, except that the features of instant dependent claim 16, minus the Markush embodiment wherein the ionically conductive medium comprises water as an additive, are included in claim 1 of Friesen.  Therefore, Friesen claims a narrower embodiment of the instant invention, including all the limitations of the instant invention, making the instant invention obvious over Friesen.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        5